DETAILED ACTION
This is an office action on the merits in response to the communication filed on 8/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-10 are cancelled.  Claims 11-21 are pending and are considered in this office action.

Response to Arguments/Comments
101 and 103 Rejection
	Applicant’s argument is moot in light of new arts and new grounds of rejection due to a new set of claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter and that the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and an apparatus directed towards an abstract idea of the grouping certain methods of organizing human activity, specifically within the recognized subgrouping of commercial or legal interactions. This judicial exception is not integrated into a practical application because the claims are directed toward generally linking the use of the abstract idea to the particular technologies and fields of use for blockchain and smart contracts. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely either append conventional, well-understood, and routine activities previously known to the industry to the abstract idea at a high level of generality or, otherwise, generally link the use of the abstract idea to the novel technological environment wherein blockchain and smart contracts operate. The specific analysis for the rejection can be found below.

Claims 11-15 are drawn to methods or, more specifically, processes which are among the four patentable statutory categories. These methods are directed to the abstract idea of utilizing contracts for wallet recovery. The methods employ the use of smart contracts within the blockchain technological environment for this facilitation. The following analysis applies the necessary tests to support the prior conclusions. 

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Claims 11-15 are directed towards a method which is within the four statutory categories (i.e., a process).  Claims 16 is directed non-transitory computer readable medium claim.  Claim 17-21 are drawn to a system which is within the four statutory categories (i.e., a machine). 
Claims 11-21 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is “defining a main wallet and at least one backup wallet using a smart contract stored on a blockchain; receiving a request for withdrawal of at least a portion of the at least one asset from a first backup wallet of the at least one backup wallet; determining whether the first backup wallet is eligible to access the at least a portion of the at least one asset, wherein determining whether the first backup wallet is eligible further comprises checking if at least a threshold period of time has passed since a last action performed via the main wallet; transferring the at least one asset to the first backup wallet when the first backup wallet is eligible; and denying the request for withdrawal of the at least a portion of the at least one asset when the first backup wallet is not eligible.”

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers “fundamental economic principles or practices” and “commercial interactions.”  That is, the drafted process is comparable to what would be described as the fundamental steps of a commercial transaction involving a contract, which is firmly within the abstract idea grouping including certain methods of organizing human activity and sub-grouping including commercial and/or legal interactions.  Also, the transferring of an asset to a backup wallet, receiving a request for withdrawal of an asset, and etc are also considered as “fundamental economic principles or practices” that one would ordinary find in a banking transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of handling business relations or sale activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – “fundamental economic principles or practices” and “Commercial or legal interaction” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	 The underlying abstract idea of the claim is not considered to be integrated into a practical application because the additional limitations, individually or as a whole, do not go beyond either merely reciting instructions to apply the abstract idea on a generic computer, simply adding insignificant extra-solution activity to the abstract idea, and/or generally linking the use of the abstract idea to the particular technological environment of blockchain and smart contracts. Specifically
The limitation for using a smart contract stored on a blockchain would fall under the category of mere instructions to apply the abstract idea on a general computer. Using code that can generically perform the activity to a generalized computer environment clearly falls within this category.
The limitation where the smart contract is used to store records of ownership of the asset  using a blockchain would fall under the categories of mere instructions to apply the abstract idea on a general computer and insignificant extra-solution activity recognized as mere data gathering.  Storing the record is merely data gathering, as it would be considered part of the necessary data required for the abstract idea in any implementation. The smart contract transaction performing this listing is, itself, just an instruction to perform this portion of the abstract idea in a generalized computing environment.
The limitation pertaining to executing the transfer/withdrawal through smart contract transactions would be considered mere instructions to apply the abstract idea on a general computer. Generically functional code implemented within a generalized computing environment falls squarely within this category.
The other additional recited elements, i.e. “a non-transitory computer-readable medium storing processor executable instructions on a computing device” of claim 16; “a processing circuitry and a memory; etc” of claim 17 are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As explained above in Step 2A Prong 2, the additional claim elements represent mere data gathering, insignificant extra-solution activity, etc. Likewise, applicant is referred to the Step 2A, Prong 2 analysis for the descriptive limitations, generic computing elements. 
Because the claim is directed to an abstract idea that has not been integrated into a practical application, we must determine whether the claim amounts to significantly more than the underlying abstract idea. This determination builds upon previous findings of the individual elements and the combination of elements as a whole. In addition to the previous analysis of the limitations, each of the individual elements would be considered a well-understood, routine, and conventional to one of ordinary skill in the blockchain and/or smart contract industries. This conclusion is supported by the lack of specificity and generalized functional language where the Applicant calls for use of the smart contract operations and blockchain transactions. The Applicant does not claim to have invented any of the invoked Smart Contract functions and the provided description of Smart Contracts indicates their implementation through legacy programming languages with known capabilities.
As an ordered combination, we would also conclude that the claimed combination would be well- understood, routine, and conventional within the relevant industries. The operations are ordered such that each element after the initial creation of the smart contract is dependent upon the immediate prior element of the claim. Further, this order of steps coincides with how a conventional banking transaction would facilitate the underlying abstract idea (defining a wallet, receiving a request for withdrawal, determining wallet eligibility, transferring the asset; denying the withdrawal request). As such, the additional elements of the claim do not amount to significantly more than the underlying abstract idea.
	
Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claim 12 is also directed to abstract idea of “transferring to a first backup wallet after the threshold period of time as passed”; Claim 13 directed to abstract idea of “determining whether the requested amount is above the maximum threshold; denying the request …when the requested amount is above the maximum threshold”.  This would be considered insignificant extra-solution activity, because determining a threshold amount would be considered well-understood, routine, and conventional within a commercial banking transaction.  Therefore it would still fall into the same groupings of Certain Methods of Organizing Human Activity – commercial or legal interactions. The additional elements do not provide the significantly more necessary to render the underlying abstract idea patentable.
Claim 15 is not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing how “admin user instructions and end user instructions are executable on a single computing device” of claim 15.  While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The rest of the claims claim 18-21 are similar to claim 11-17.  Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)



Examiner’s comment on Allowable Subject Matter over prior art
Following limitations of the dependent claims are lacking in the prior arts of record in combination of limitation of claims they depend.   
	Claims 11, 16, and 17 of “wherein determining whether the first backup wallet is eligible further comprises checking if at least a threshold period of time has passed since a last action performed via the main wallet; transferring, by the smart contract, the at least one asset to the first backup wallet when the first backup wallet is eligible; and denying, by the smart contract, the request for withdrawal of the at least a portion of the at least one asset when the first backup wallet is not eligible.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sheng et al. (US20170109735A1)
HOGGARD et al. (US20210342838A1)
Zhuang et al. (US20190280866A1)
Opeola (US20200005293A1)

THIS ACTION IS MADE FINAL, necessitated by a new set of claim.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                            11/10/2022


/NEHA PATEL/               Supervisory Patent Examiner, Art Unit 3685